     Case 2:19-cv-01812-MCE-EFB Document 38 Filed 06/16/20 Page 1 of 2



1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
9                                EASTER DISTRICT OF CALIFORNIA
10
     HEATHER BURCHETT et al.,,                             Case No.: 2:19-CV-01812-MCE-EFB
11

12                 Plaintiffs,
                                                           ORDER SEALING FIRST
13
           vs.                                             AMENDED COMPLAINT AND
14                                                         REPLACING IT WITH
     THE STATE OF CALIFORNIA                               REDACTED FIRST AMENDED
15
     DEPARTMENT OF FORESTRY AND FIRE                       COMPLAINT
16   PROTECTION; SUPERTANKER
     SERVICES, LLC; GARRETT PRATER;
17
     JACOBIE WALTERS; and DOES 1 through
18   50,
19
                   Defendants.
20

21

22

23            Plaintiffs filed a First Amended Complaint on June 9, 2020, that inadvertently
24   disclosed the name of the minor plaintiff in two locations: the caption and within
25   Paragraph 2. This interferes with the minor plaintiff’s privacy interests. When the
26   problem was called to the attention of plaintiff’s counsel, they filed a request to seal the
27   First Amended Complaint filed on June 9, 2020 and replace it with a redacted version
28   filed June 11, 2020. The redacted version is identical to the unredacted version, except
                                                       1

                                            Request to Seal Document
     Case 2:19-cv-01812-MCE-EFB Document 38 Filed 06/16/20 Page 2 of 2



1    that it replaces the minor plaintiff’s name with the minor plaintiff’s initials in the two
2    locations where it occurred.
3              The Court, having reviewed the request filed by plaintiffs through their counsel,
4    now ORDERS AS FOLLOWS:
5

6              1.     The First Amended Complaint filed June 9, 2020 (Docket No. 35) is
7    hereby ordered sealed; and
8              2.     The redacted version of the First Amended Complaint filed June 11,
9    2020, is deemed filed and replaces the sealed version in the public court file in this
10   action.
11             IT IS SO ORDERED.
12   Dated: June 16, 2020
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2

                                            Request to Seal Document
